Case 6:20-cv-00965-RRS-PJH Document 11 Filed 07/31/20 Page 1 of 1 PageID #: 259



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION

 To:                All Counsel of Record

 Issued By:         Judge Robert R. Summerhays

 Re:                910 E Main LLC, et al v. Edwards, et al
                    Civil Case Number 20-cv-965

 Date:              July 31, 2020



                        MINUTES OF TELEPHONE STATUS CONFERENCE1

         A telephone status conference was held in this matter on July 31, 2020 before the
 Honorable Robert R. Summerhays. Participating in the conference were: Jimmy Faircloth for
 plaintiffs; Matthew Block, James Garner, Joshua Force, John Walsh and Chris Chocheles for
 defendant John Bel Edwards; and Faye Morrison for defendant Butch Browning.

        The request for temporary restraining order contained in the Motion for Temporary
 Restraining Order, Preliminary Injunction, and Expedited Consideration [doc. 4] is DENIED,
 however the Court will GRANT an expedited hearing on the request for preliminary injunction.
 The hearing on the preliminary injunction will be held in Lafayette, Louisiana on Monday, August
 17, 2020 at 10:00 a.m.

            The Motion to Stay [doc. 5] is DENIED.

         The Motion to Expedite Discovery [doc. 9] is GRANTED. Counsel for the parties are
 directed to submit a proposed scheduling plan regarding discovery to the Court no later than close
 of business on Monday, August 3, 2020.




 1
     Court time – 45 minutes
